Name: Commission Regulation (EC) No 1208/2003 of 4 July 2003 fixing the minimum selling prices for beef put up for sale under the first invitation to tender referred to in Regulation (EC) No 1033/2003 and derogating therefrom
 Type: Regulation
 Subject Matter: animal product;  trade policy;  prices
 Date Published: nan

 Avis juridique important|32003R1208Commission Regulation (EC) No 1208/2003 of 4 July 2003 fixing the minimum selling prices for beef put up for sale under the first invitation to tender referred to in Regulation (EC) No 1033/2003 and derogating therefrom Official Journal L 168 , 05/07/2003 P. 0016 - 0018Commission Regulation (EC) No 1208/2003of 4 July 2003fixing the minimum selling prices for beef put up for sale under the first invitation to tender referred to in Regulation (EC) No 1033/2003 and derogating therefromTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 806/2003(2), and in particular Article 28(2) thereof,Whereas:(1) Tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 1033/2003 of 17 June 2003 on periodical sales by tender of beef held by certain intervention agencies(3).(2) Pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69(4), as last amended by Regulation (EC) No 2417/95(5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted.(3) Given the particularities of the summer season, it is appropriate to extend the time limit of two months as referred to in Article 4(2) of Regulation (EC) No 1033/2003 for the taking over of the meat sold following tenders that were submitted until 23 June 2003 in accordance with Article 2(1)(a) of Regulation (EC) No 1033/2003.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The minimum selling prices for beef for the first invitation to tender held in accordance with Regulation (EC) No 1033/2003 for which the time limit for the submission of tenders was 23 June 2003 are as set out in the Annex hereto.Article 2By way of derogation from Article 4(2) of Regulation (EC) No 1033/2003, the time limit for taking over meat sold following tenders submitted until the date as stipulated in Article 2(1)(a) of that Regulation, shall be three months from the day of the notification referred to in Article 11 of Regulation (EEC) No 2173/79.Article 3This Regulation shall enter into force on 5 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 122, 16.5.2003, p. 1.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 150, 18.6.2003, p. 15.(4) OJ L 251, 5.10.1979, p. 12.(5) OJ L 248, 14.10.1995, p. 39.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>